Citation Nr: 0605495	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  00-18 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  When the case was before the Board in 
November 2004, one of the issues on appeal was decided, while 
the veteran's claims for service connection for right knee 
disability and low back disability were remanded for further 
development.  While the case was in remand status, service 
connection for right knee disability was granted.


FINDINGS OF FACT

A chronic low back disorder was not present within one year 
of the veteran's discharge from service, and the veteran's 
current low back disability is not etiologically related to 
service or service-connected disability.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active duty, the incurrence or aggravation of arthritis of 
the low back during active duty may not be presumed, and low 
back disability is not proximately due to or the result of a 
service-connected left knee disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The record reflects that the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  In a letter 
remailed to the veteran's correct address in April 2004, the 
RO provided the required notice.  Although he was not 
specifically informed that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.

The record also reflects that the veteran's service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist provisions of the VCAA 
and the implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.




Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records show that the veteran was seen in 
July 1974 and June 1975 with low back complaints but they do 
not show that he was found to have a chronic disorder.  The 
report of examination for discharge shows that the veteran's 
back was found to be normal on clinical evaluation.  Although 
the post-service medical evidence of record shows that the 
veteran currently has a back disability, there is no post-
service medical evidence of a back disorder until many years 
after the veteran's discharge from service or of a nexus 
between the veteran's current back disability and his 
military service or his service-connected left knee 
disability.  Moreover, a VA physician who examined the 
veteran in December 2004 and reviewed the claims folder has 
opined that the veteran's current low back disability is not 
etiologically related to his military service or his service-
connected left knee disability.

In essence, the evidence of a nexus between the veteran's 
current low back disability and his military service or his 
service-connected low back disability is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since lay persons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not in order for low back 
disability.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for low back disability, to 
include on a secondary basis, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


